NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 10/25/2022 is acknowledged. Thus, claims 14-19 are elected.  Claims 1-13 are withdrawn. Considering the applicant’s election, the examiner is now examining the claims 14-19.

Claim Objections
Claims 14-19 are objected to because of the following informalities:  
Claim 14 recites a limitation “the wear pad” which is not fully clear. Another limitation “a plurality of wear pads” is recited in line 2. Is the wear pad of line 3 the one of the plurality of wear pads? If so, in claim 14, line 3, replace “the wear pad” with -- each of the plurality of wear pads --.
In claim 15, line 1, replace “the wear pads” with -- the plurality of wear pads --.
Claim 14 recites a limitation “the sensor is disposed within the wear surface” which is not fully clear. It is well known in the art that a surface is a 2-dimensional space. One of ordinary skill in the art cannot fully ascertain how a sensor can be disposed WITHIN a 2D plane or surface. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krozer et al. (US 2006/0207319 Al, “Krozer”).
Regarding Claim 14, Krozer teaches a wear monitoring system (Fig.12; [0085]; [0090] disclose a conveyer monitoring system), comprising: a sensor (fig.12; element 1211) disposed within the conveyer [0085]; and an antenna (fig.12; element 1213) electrically coupled to the sensor (shown in fig.12 and discussed in [0085]).
Krozer does not explicitly teach a plurality of wear pads and the sensor disposed within the wear pad, instead, Krozer teaches the sensor being disposed within the conveyer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krozer to arrive at the instant invention because the conveyer could be divided into a plurality of regions around each of the plurality of sensors with antenna being embedded, and one of ordinary skill in the art may consider each area around each of the sensor as a wear pad. By analyzing the plurality of sensors’ data in the plurality of regions, at least one physical characteristic of the conveyer or any test object could be measured. Thus, the limitation is implicitly taught by Krozer. 
Furthermore, Krozer discloses the claimed invention except for a plurality of wear pads, instead, Krozer teaches a conveyer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to divide the conveyer into plurality of regions and consider each of the plurality of regions as a wear pad, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding Claim 15, the wear monitoring system of claim 14 is taught by Krozer.
Krozer does not explicitly teach that the wear pads comprise a wear surface and a mounting surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krozer to arrive at the instant invention. The conveyer comprises a plurality of regions around each of the plurality of sensors with antenna being embedded and one of ordinary skill in the art may consider each area around each of the sensor as a wear pad. Since the sensors are embedded within the conveyer, the conveyer implicitly has a wear surface and a mounting surface.
Regarding Claim 16, the wear monitoring system of claim 15 is taught by Krozer.
Krozer does not explicitly teach that the sensor is disposed within the wear surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krozer to arrive at the instant invention. Since the conveyer comprises a plurality of regions around each of the plurality of sensors with antenna being embedded, one of ordinary skill in the art may consider each area around each of the sensor as a wear pad. 

Regarding Claim 17, the wear monitoring system of claim 14 is taught by Krozer.
Krozer does not explicitly teach that the sensor is a resistor ladder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krozer to arrive at the instant invention. Fig.8 shows that the sensor is made of parallel resistors which could be used as a ladder resistor. Thus, the limitation is implicitly taught by Krozer. 

Regarding Claim 18, the wear monitoring system of claim 17 is taught by Krozer.
Krozer further teaches that the resistor ladder comprises parallel-connected resistors (Fig.8 shows that the sensor is made of parallel resistors which could be used as a ladder resistor. Thus, the limitation is implicitly taught by Krozer).

Regarding Claim 19, the wear monitoring system of claim 14 is taught by Krozer.
Krozer does not explicitly teach that the wear pads are disposed in a chute.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krozer to arrive at the instant invention. 
Krozer discloses the claimed invention except for the sensor being disposed in conveyer instead of chute. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor in a chute instead of a conveyer of Krozer, since it has been held that choosing from a finite number of identified, predictable solutions, (in this instance by using the sensing technique of monitoring the conveyer to monitor a chute), with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor in a chute instead of a conveyer of Krozer, since it has been held to be within the general skill of a worker in the art to apply a known technique, in this instance to use the sensing technique of Krozer to monitor the conveyer, to a known device, in this instance a chute instead of conveyer, ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Nozoe et al. (US 2001/0037683 A1) teaches a ladder network resistor which is used as adjustor 36a and capacitor 37b is used as an injector for compensation [0140].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855